McINNIS, Judge.
This is a suit for a declaratory judgment in plaintiffs’ favor decreeing them to be the owners of % interest in the oil, gas and other minerals underlying certain lands in-, the Haynesville field in Claiborne Parish.
Judgment was rendered and signed in the district court in favor of plaintiffs.
Defendant appeals suspensively and de-volutively to this court.
The record is bare of any proof, of the-value of the mineral interest. in contest. In the minutes of court is incorporated! the following stipulation: “It is stipulated, by counsel for -both plaintiffs and defendant that the property involved in this suit is. worth more than $100.00 but less- than: $2,000.00.”
Our appreciation of the law is that jurisdiction for purposes of appeal cannot be-conferred by agreement of the parties. Martin v. Carroll, 220 La. 481, 56 So.2d 843; Tucker v. Woodside, 218 La. 708, 50 So.2d 814 and cases cited.
For these reasons this cause is remanded to the district court for the purpose of taking evidence as to the value of the mineral interest in contest. Costs of this appeal to be equally divided between plaintiffs and defendant, taxing other costs to-await final determination of the controversy.